DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because it does not disclose the general nature of the compounds utilized in the process.  Correction is required.  See MPEP § 608.01(b).




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp et al. (DE 2804135).
Regarding claims 1 and 4:  Papp et al. teach a process for the preparation of insulation systems comprising subjecting a resin composition to an automatic pressure gelation process, said resin composition comprising an epoxy resin, methyltetrahydrophthalic anhydride and 2,4,6-tris(dimethylaminomethyl)phenol (Examples; Claims 1-2).  Papp et al. teach 3 parts by weight by 2,4,6-tris(dimethylaminomethyl)phenol based on 100 parts by weight of epoxy resin (Examples).
The amount of 3 parts by weight is very close to the claimed amount of 2.5 parts by weight.  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05).  The skilled artisan would expect 3 parts by weight to have the same properties as 2.5 parts by weight.
Regarding claims 2 and 3:  Papp et al. teach that the epoxy resin is a diglycidylether of bisphenol A (page 3; examples).
Regarding claim 5:  Papp et al. teach a filler (claim 1; Examples).
Regarding claim 6:  Papp et al. teach quartz flour (Examples), which the equivalent to silica flour.
Regarding claim 7:  Papp et al. teach the claimed amount (Examples).

The difference between Papp et al. and the claimed invention is that Papp et al. add 2,4,6-tris(dimethylaminomethyl)phenol after the application of vacuum.
However, the claimed order of addition is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp et al. (DE 2804135) in view of Zhou et al. (CN 103965585).
Regarding claims 1, 4 and 8:  Papp et al. teach a process for the preparation of insulation systems comprising subjecting a resin composition to an automatic pressure gelation process, said resin composition comprising an epoxy resin, methyltetrahydrophthalic anhydride and 2,4,6-tris(dimethylaminomethyl)phenol (Examples; Claims 1-2).  
Papp et al. fail to teach the claimed amount of 2,4,6-tris(dimethylaminomethyl)phenol.
However, Zhou et al. teach that 0.5 to 2 wt% of 2,4,6-tris(dimethylaminomethyl)phenol is added to an analogous composition as a curing accelerator (Page 4; Embodiments).

Regarding claims 2 and 3:  Papp et al. teach that the epoxy resin is a diglycidylether of bisphenol A (page 3; examples).
Regarding claim 5:  Papp et al. teach a filler (claim 1; Examples).
Regarding claim 6:  Papp et al. teach quartz flour (Examples), which the equivalent to silica flour.
Regarding claim 7:  Papp et al. teach the claimed amount (Examples).
Regarding claims 9 and 10:  Papp et al. teach preparing a mixture and then subsequently applying a vacuum (Examples).  Papp et al. teach heating to 70°C prior to application of a vacuum (Examples).
The difference between Papp et al. and the claimed invention is that Papp et al. add 2,4,6-tris(dimethylaminomethyl)phenol after the application of vacuum.
However, the claimed order of addition is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 103965585).

The amount of 2,4,6-tris(dimethylaminomethyl)phenol taught in Zhou et al. overlaps the claimed range.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2-3:  Zhou et al. teach that the epoxy resin is a bisphenol type A E-51, E-44, E54, or E-42 (Page 3; Embodiment 4).
Regarding claim 5:  Zhou et al. teach a filler (Embodiment 4).  
Claims 9 and 10:  The difference between Zhou et al. and the claimed invention is that Zhou et al. add 2,4,6-tris(dimethylaminomethyl)phenol after the application of vacuum, and heated at 80°C after the application of the vacuum.
However, the claimed order of addition is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, .

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
The objection to the abstract is maintained since the amended abstract does not disclose the general nature of the compounds in the claimed method.  The general nature of compounds (A), (B), and (C) are not disclosed.
The Applicant has mad the argument that Zhou et al. fail to disclose the claimed range of 0.7 to 2.5 parts by weight.  Zhou et al. teach 0.5 to 2 wt% of 2,4,6-tris(dimethylaminomethyl)phenol (page 4), which overlaps the claimed range, and is therefore obvious.
The Applicant has made the argument that In re Patel has clarified Titanium Metals Corp of America v. Banner.  This is not persuasive because In re Patel is a non-precedential decision.  Furthermore, MPEP 2144.05 sets forth the position of the Office, and cites a plethora of court decisions as support.  
The Applicant has alleged that Papp in view of Zhou does not teach the claimed range of tris(dimethylaminomethyl)phenol.  This is not persuasive because Zhou et al. teach 0.5 to 2 wt% of 2,4,6-tris(dimethylaminomethyl)phenol (page 4), which overlaps the claimed range, and is therefore obvious.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763